            Case 3:20-cv-06734-JD Document 48 Filed 01/27/21 Page 1 of 2




 1   AARON KAUFMANN, SBN 148580
     LEONARD CARDER, LLP
 2   1999 Harrison Street, Suite 2700
 3   Oakland, CA 94612
     Telephone: (510) 272-0169
 4   Facsimile: (510) 272-0174
     akaufmann@leonardcarder.com
 5
     CHARLES P. YEZBAK, III
 6   YEZBAK LAW OFFICES PLLC
 7   2021 Richard Jones Road, Suite 310-A
     Telephone: (615) 250-2000
 8   Facsimile: (615) 250-2020
     yezbak@yezbaklaw.com
 9
     Attorneys for Plaintiff
10

11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA

13   BARBARA DAILEY, on behalf of herself and    )
                                                 )   CASE NO. 3:20-cv-06734-JD
     all others similarly situated,
14                                               )
                                                 )
15                                               )   PLAINTIFF’S NOTICE OF VOLUNTARY
                  Plaintiff,                     )   DISMISSAL WITHOUT PREJUDICE
16                                               )
                                                 )
17     v.                                        )
                                                 )   JUDGE: James Donato
18   TENET HEALTHCARE CORPORATION;               )
     CONIFER HEALTH SOLUTIONS, LLC;              )
19   and CONIFER REVENUE CYCLE                   )
     SOLUTIONS, LLC,                             )
20                                               )
                                                 )
21                Defendants.                    )
                                                 )
22                                               )

23

24

25

26

27

28

                                  STIPULATION TO EXTEND DEADLINES
          Case 3:20-cv-06734-JD Document 48 Filed 01/27/21 Page 2 of 2




 1          Under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Barbara Dailey
 2   hereby voluntarily dismisses, without prejudice, her claims against Defendants Tenet Healthcare
 3   Corporation, Conifer Health Solutions, LLC, and Conifer Revenue Cycle Solutions, LLC.
 4
     DATED: January 27, 2021                    LEONARD CARDER, LLP
 5

 6                                              By:       /s/ Aaron D. Kaufmann
                                                          AARON D. KAUFMANN
 7

 8
     DATED: January 27, 2021                    YEZBAK LAW OFFICES PLLC
 9

10                                              By:       /s/ Charles P. Yezbak, III
                                                          CHARLES P. YEZBAK, III
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      1
                                   STIPULATION TO EXTEND DEADLINES
